 Case 6:20-mc-00009-JDK Document 2 Filed 05/21/20 Page 1 of 4 PageID #: 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 IN THE MATTER OF                             §
                                              §
                                              §
 JASON LEE VAN DYKE                           §      Cause No. 6:20mc009
     (TX Bar No. 24057426)                    §
                                              §

             MOTION TO MODIFY RECIPROCAL DISCIPLINE ORDER

      Jason Lee Van Dyke (“Respondent”) moves for a modification of the reciprocal

 attorney discipline order in the above-numbered and styled cause. As grounds therefore,

 Respondent states as follows:

                                         I.       FACTS

 1.   Respondent is actively suspended from the practice of law in the State of Texas from

      May 1, 2020 until November 1, 2020. The remaining portion of the eighteen month

      suspension he received is probated pursuant to the terms of the disciplinary order.

 2.   On May 20, 2020, Respondent was served with a reciprocal discipline order from this

      Court which erroneously stated that Respondent was removed from the roll of attorneys

      admitted to practice in the State of Texas. The language of the reciprocal discipline

      order suggested that Respondent was disbarred in the State of Texas. This is not true.

      Provided that Respondent pays all attorney fees associated with the disciplinary

      proceeding as agreed in the disciplinary judgment, Respondent will once again be

      eligible to practice law in the State of Texas on November 1, 2020.

 3.   Respondent is presently in full compliance with all the terms of his partially probated

      suspension in Texas.

 4.   Respondent is not presently representing any clients before the U.S. District Court for



MOTION TO MODIFY                                                              Page 1 of 4
 Case 6:20-mc-00009-JDK Document 2 Filed 05/21/20 Page 2 of 4 PageID #: 13



      the Eastern District of Texas. However, Respondent is presently representing himself as

      a pro se Plaintiff in two matters pending before the Court as follows:

       a.    Case No. 4:18-cv-247; Van Dyke v. Retzlaff

       b.    Case No. 4:19-cv-786; Van Dyke v. Shackleford

                                       II.   GROUNDS

 5.   Respondent files this motion pursuant to Local Rule AT-2(b)(2)(B) on the basis that a

      substantially different sanction is warranted other than the sanction of disbarment that

      the reciprocal discipline order appears, on its face, to invoke. Specifically, Respondent

      would show that the appropriate level of discipline to be imposed by this Court is

      suspension until November 1, 2020.

 6.   There is ambiguity in the local rules concerning the type of discipline to be imposed

      under Local Rule AT-2 in the case of discipline against an attorney by another court.

      The rule states that “[e]xcept as otherwise provided in this subsection, a member of the

      bar of this court shall automatically lose his or her membership if he or she loses, either

      temporarily or permanently, the right to practice law before any state or federal court . .

      . “ However, the rule does not state that the attorney shall be disbarred and Local Rule

      AT-2 clearly contemplates than an attorney suspended in another jurisdiction will be

      suspended, rather than disbarred, in this Court.

 7.   Support for Respondent’s interpretation of this rule can be found in Local Rule AT-2(f)

      which states in relevant part as follows:

             “Except for suspensions as reciprocal discipline pursuant to paragraph AT-2(b),
             any lawyer who is suspended by this court is automatically reinstated to practice
             at the end of the period of suspension, provided that the bar membership fee
             required by Local Rule AT-1(b)(3) has been paid. Any lawyer who was
             suspended as reciprocal discipline pursuant to paragraph AT-2(b) may
             apply, in writing, at the end of the period of suspension imposed by this


MOTION TO MODIFY                                                               Page 2 of 4
 Case 6:20-mc-00009-JDK Document 2 Filed 05/21/20 Page 3 of 4 PageID #: 14



               court. In the application for reinstatement, the attorney shall advise the court of
               the status of the attorney’s right to practice before the jurisdiction giving rise to
               reciprocal discipline in this court. The attorney shall also make a full disclosure
               of any disciplinary actions that may have occurred in other federal or state
               courts since the imposition of reciprocal discipline by this court . . .” (emphasis
               added)

 8.   When construed as a whole, the local rules clearly contemplate that an attorney may be

      suspended as reciprocal discipline under Local Rule AT-2(b) and that an attorney

      suspended under such rules is not necessarily subject to disbarment.

 9.   It would be grossly unfair in this case to summarily disbar Respondent from the

      practice of law before this Court, which would make him ineligible to reapply for a

      period of three years, rather than impose upon Respondent the same discipline he

      received in the proceedings before the State Bar of Texas. Respondent requests only

      that this Court impose the same discipline imposed by Texas.

                                          III. PRAYER

 10. Respondent prays that this Honorable Court set this disciplinary matter for a hearing as

      allowed by Local Rule AT-2(b)(3) if an oral hearing is deemed appropriate by this

      Court.

 11. Respondent prays that this Honorable Court enter an order:

      (a) vacating the reciprocal attorney disciplinary order entered by the clerk on May 15,

      2020; and

      (b) enter a reciprocal attorney disciplinary order clarifying the nature of Respondent’s

      discipline in the State of Texas, imposing identical discipline in this Court, and

      providing Respondent a date certain upon which he will be eligible to apply for

      reinstatement.




MOTION TO MODIFY                                                                  Page 3 of 4
 Case 6:20-mc-00009-JDK Document 2 Filed 05/21/20 Page 4 of 4 PageID #: 15



                                        Respectfully submitted,

                                        /s/ Jason Lee Van Dyke
                                        Jason L. Van Dyke
                                        SBN: 24057426
                                        PO Box 2618
                                        Decatur, TX 76234
                                        P – (940) 305-9242
                                        Email: jasonleevandyke@protonmail.com




MOTION TO MODIFY                                                  Page 4 of 4
